
	
		II
		112th CONGRESS
		1st Session
		S. 1976
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2011
			Ms. Collins (for herself
			 and Mr. Coons) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize educational assistance under the Armed
		  Forces Health Professions Scholarship program for pursuit of advanced degrees
		  in physical therapy and occupational therapy.
	
	
		1.Educational assistance for
			 advanced degrees in physical therapy and occupational therapy under the Armed
			 Forces Health Professions Scholarship program
			(a)In
			 generalIn accordance with guidance issued by the Secretary of
			 Defense for purposes of this section, assistance under the Armed Forces Health
			 Professions Scholarship program under subchapter I of chapter 105 of title 10,
			 United States Code, shall be available for pursuit of a master's degree and a
			 doctoral degree in the disciplines as follows:
				(1)Physical
			 therapy.
				(2)Occupational
			 therapy.
				(b)TerminationThe
			 guidance under subsection (a) shall provide that the availability of assistance
			 as described in that subsection for pursuit of a degree in a discipline covered
			 by that subsection shall cease when the Secretary certifies to Congress that
			 there no longer exists a current or projected shortfall in qualified personnel
			 in that discipline in either of the following:
				(1)The military
			 departments.
				(2)Any major
			 military medical treatment facility specializing in the rehabilitation of
			 wounded members of the Armed Forces.
				(c)Sunset
				(1)In
			 generalThe authority to commence the provision of assistance
			 under this section shall expire on the date that is two years after the date of
			 the enactment of this Act, if not terminated earlier in accordance with
			 subsection (b).
				(2)Continuation of
			 ongoing assistanceNothing in paragraph (1) shall be construed to
			 terminate the provision of assistance under this section after the date
			 specified in paragraph (1) to persons provided assistance under this section
			 before or as of such date.
				
